United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Bennettsville, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joe Mansour, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1389
Issued: December 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2013 appellant, through her representative, filed a timely appeal from the
December 4, 2012 merit decision and the February 27, 2013 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP), which denied her injury claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of this case.2
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury in the performance of
duty on February 27, 2012; and (2) whether OWCP properly denied his request for
reconsideration under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant’s representative filed a timely request for an oral argument, which the Board denied, after exercising
its discretion, by order on September 10, 2013. Order Denying Request for Oral Argument, Docket No. 13-1389
(issued September 10, 2013).

FACTUAL HISTORY
On March 9, 2012 appellant, a 38-year-old medication technician, filed a traumatic injury
claim alleging pain in the middle of her back on the morning of February 27, 2012 after she
pulled a box down from an upper shelf and stepped down from a stool.
OWCP received a medical report, dictated but not approved, from a physician’s assistant.
The report was unsigned.
In a decision dated April 26, 2012, OWCP denied appellant’s injury claim. It found that
the evidence was sufficient to establish that the February 27, 2012 work incident occurred as
alleged, but there was no medical evidence from a qualified physician providing a medical
diagnosis or an opinion on whether the diagnosis was causally related to the accepted work
incident.
Appellant requested a telephonic hearing before an OWCP hearing representative.
OWCP received a March 31, 2012 attending physician’s form report from Dr. James E.
Rice, a Board-certified orthopedic surgeon, who noted a history of the February 27, 2012
incident, listed findings and diagnosed cervicalgia, degenerative disc disease and cervical
radiculopathy. With an affirmative mark, Dr. Rice indicated that appellant’s condition was
caused or aggravated by the employment activity.
An April 11, 2012 magnetic resonance imaging (MRI) scan of the cervical spine showed
very early degenerative disc disease at the C4-6 levels and no significant neural foraminal or
central spinal canal narrowing.
On May 14, 2012 Dr. Rice offered a more detailed record of appellant’s medical
evaluation. On March 28, 2012 he electronically signed the physician’s assistant’s March 7,
2012 report. “Those findings were reviewed by me, [appellant’s] physical exam[ination],
interview and x-ray findings.” Appellant related progressively worsening neck pain radiating
down her arm with a sudden onset on February 27, 2012. She had pain only along the posterior
aspect of her left arm with tingling and numbness of the ulnar forearm and fourth and fifth digits
of the hand. Physical findings included tenderness on palpation of the cervical spine and left
trapezius muscle, as well as some decrease in cervical spine motion secondary to pain. X-rays
were obtained showing no acute bony abnormalities. It was noted that Dr. Rice reviewed the
x-rays together with the physician assistant. Appellant was diagnosed with cervicalgia and upper
extremity radiculopathy.
The narrative portion of the report by Dr. Rice noted that appellant tried to lift a box off a
shelf at work on February 27, 2012. Appellant reported that she twisted and felt a sharp pain in
the back of her neck and upper thoracic spine. She stated that she had not previously
experienced any pain like that.

2

On May 14, 2012 Dr. Rice noted that the most recent evaluation showed a “small disc
protrusion at the C4-5 level,” but clinically appellant continued to have significant arm pain. He
stated:
“At this point it would seem that, more likely than not, [appellant] sustained a
typical sprain/strain type injury to her neck. This certainly fits with the
mechanism of injury that she alludes to by lifting a heavy box of IV fluids. The
initial diagnosis was that of cervicalgia or neck pain and radiculopathy or arm
pain. It would certainly seem more likely than not with the most recent
unreasonable amount of certainty [sic] that are subject to her complaints, physical
exam[ination], MRI [scan] and x-ray findings fit all in concert. [sic]”
Dr. Rice added that there was no evidence to support any preexisting problems.
In a February 28, 2012 report, the employing establishment health unit provided a
consistent history of injury. Appellant had full range of motion, no pain on palpation of the
vertebrae, mild pain during range of motion and no bruising or abrasions. No diagnosis was
made.
Appellant testified during a telephonic hearing held before an OWCP hearing
representative on September 13, 2012.
In a decision dated December 4, 2012, the hearing representative affirmed the denial of
the traumatic injury claim finding that appellant’s diagnosis and disability for work were based
on the assessment of a physician assistant, rather than any examination by Dr. Rice. The hearing
representative found that Dr. Rice’s opinion on causal relationship could not be considered
probative: he did not base his opinion on her benign initial examination on February 28, 2012,
which showed no actual physical indication of injury nor did he base his opinion on any
examination that he conducted. Rather, Dr. Rice based his opinion on appellant’s report of
symptoms during the physical examination conducted by his assistant on March 7, 2012.
The hearing representative noted that the report Dr. Rice electronically signed on
March 28, 2012 was an alteration of his assistant’s original March 7, 2012 report. The later
electronically signed report referred to the February 27, 2012 incident at work and to certain
findings that did not appear in the original report. Further, the diagnoses given were actually no
more than symptoms: neck pain and radiculopathy. The hearing representative added that
Dr. Rice offered no medical rationale to support the affirmative mark on causal relationship he
provided in his March 31, 2012 attending physician’s form report. “No ongoing narrative reports
are provided to explain what medical findings support a work-related medical condition or
ongoing need for disability.” The hearing representative noted that neither Dr. Rice nor his
assistant indicated any awareness that appellant attended classes during a portion of the period
for which they asserted she was totally disabled from all work due to her report of symptoms.3

3

Whether appellant sustained an injury in the performance of duty and whether that injury, once established,
caused any specific disability for work are separate issues.

3

Appellant requested reconsideration. She contended that she was misled about the
hearing process. Appellant alleged a lack of consideration given to the medical evidence that
supported her claim.
In a decision dated February 27, 2013, OWCP denied appellant’s reconsideration request.
It found that she submitted no new evidence and her argument was not sufficient to require a
review of her case.
Appellant stated on appeal that she did not agree with OWCP’s findings on whether she
sustained an injury at the time, place and in the manner alleged and on whether there was an
injury that disabled her for work. She reported her injury to her supervisor on February 27, 2012
and followed up with an outside provider, as directed. Appellant noted that Dr. Rice provided a
letter stating that her injury was indeed a work-related injury.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
When a physician’s opinion on causal relationship consists only of checking “yes” to a
form question, that opinion has little probative value and is insufficient to establish causal
relationship.10

4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

4

A physician assistant is not a “physician” within the meaning of FECA and is therefore
not competent to give a medical opinion.11 A report from a physician assistant is not competent
medical evidence to support a diagnosis, disability or need for additional medical treatment
unless it is cosigned by a physician.12
ANALYSIS -- ISSUE 1
OWCP accepted that appellant established that she experienced a specific event, incident
or exposure occurring at the time, place and in the manner alleged. On the morning of
February 27, 2012 she pulled down a box from an upper shelf and stepped down from a stool.
The question is whether this incident caused an injury, that is, whether it caused any firmly
diagnosed medical condition.
When appellant went to the health unit on February 28, 2012, one day after the incident,
the clinical findings were essentially benign. She had full range of motion. Appellant had no
pain on palpation of her vertebrae. She did report mild pain during unspecified range of motion,
but that was the only finding that was not entirely normal. The health unit report gave no
indication that the incident at work had caused any diagnosed medical condition or injury.
Dr. Rice did not address these earlier findings or attempt to explain how they were
consistent with his opinion that appellant had sustained a typical sprain/strain type injury to her
neck. Appellant, however, had identified the location of her pain as “in my mid back,” which is
consistent with the area circled on the diagram in the February 28, 2012 report from the health
unit. Medical conclusions based on inaccurate or incomplete histories are of diminished
probative value.13
Appellant next saw a physician’s assistant on March 7, 2012. A physician’s assistant is
not a “physician” within the meaning of FECA. A report from a physician assistant is not
competent medical evidence to support a diagnosis, disability or need for additional medical
treatment unless the report is cosigned by a physician. The initial report from the physician’s
assistant was not cosigned or counter-signed by a physician. Dr. Rice electronically signed the
report three weeks later. He is a Board-certified orthopedic surgeon and is ultimately responsible
for managing the care of his patients. Dr. Rice may delegate appropriate medical tasks to a
physician’s assistant under his supervision and by counter-signing his assistant’s report, he made
it his own. The counter-signed report thus stands as competent medical evidence.

11

Guadalupe Julia Sandoval, 30 ECAB 1491 (1979); see 5 U.S.C. § 8101(2) (the term “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by state law).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.4.a (September 2010).
13

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

5

The Board finds that Dr. Rice did not explain why appellant was reporting progressively
worsening neck pain or limited range of motion when, one day after the incident, she had no pain
on palpation of the vertebrae and full range of motion. Dr. Rice did not identify what was
causing the pain radiating down the posterior aspect of her left arm or what was causing the
tingling and numbness of her ulnar forearm and fourth and fifth digits. Appellant had no acute
bony abnormalities on x-ray and the April 11, 2012 MRI scan showed no significant neural
foraminal or central spinal canal narrowing. The study did show a very small central disc
protrusion at the C4-5 level and very early degenerative disc disease at the C4-6 levels.
The diagnosis given in the March 7, 2012 report was cervicalgia and upper extremity
radiculopathy. But as the hearing representative noted, these are not diagnoses of a specific
medical condition. They are simply descriptions of appellant’s symptoms of neck pain and arm
pain. They do not identify what medical condition or disease was causing this pain.
Dr. Rice provided an attending physician’s form report dated March 31, 2012. He noted
the February 27, 2012 incident and listed the same findings appearing in his assistant’s March 7,
2012 report. The diagnoses again included cervicalgia and cervical radiculopathy, but also
included degenerative disc disease. The ICD-9 code identified degeneration of cervical
intervertebral disc.
Dr. Rice’s affirmative mark on causation, however, is insufficient to establish the critical
element of causal relationship. Appellant’s burden includes submitting a physician’s opinion on
causal relationship that is supported with sound medical reasoning. Medical conclusions
unsupported by rationale are of little probative value.14 Dr. Rice offered no medical rationale to
explain how appellant’s neck pain, arm pain or very early degenerative disc disease at the C4-6
levels was causally related to what happened at work on February 27, 2012.
On May 14, 2012 Dr. Rice reported that it would seem more likely than not that appellant
sustained a typical sprain/strain type injury to her neck. He supported his opinion by reasoning
that this certainly fit with the mechanism of injury, namely, lifting a heavy box of IV fluids.
Dr. Rice added that appellant’s initial diagnosis was that of cervicalgia or neck pain. In fact,
appellant’s initial examination, the day after the work incident, resulted in no diagnosis and her
complaint was pain “in my mid back.” It remains for Dr. Rice to address her first examination
and to explain whether the findings are consistent with a typical sprain/strain type injury to the
neck or for that matter whether they are consistent with the March 7, 2012 findings reported by
his physician’s assistant.
The Board finds that Dr. Rice’s March 31, 2012 affirmative mark and his May 14, 2012
narrative opinion on causal relationship are supportive of appellant’s claim that she sustained an
injury in the performance of duty on February 27, 2012, but his opinion is of diminished
probative value. For this reason, the Board finds that the medical opinion evidence is
insufficient to discharge her burden of proof. The Board will affirm OWCP’s December 4, 2012
decision denying her injury claim.

14

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Appellant notes on appeal that she reported the injury to her supervisor, followed up with
an outside provider, had an MRI scan showing two disc protrusions and submitted a report from
Dr. Rice stating that her injury was indeed work related. Although her complaint of pain in the
middle of her back, her report of injury, her seeking medical attention the following day and her
consistent history of injury to the health unit are all consistent with an injury in the performance of
duty, the issue of causal relationship is medical in nature and must be established in this case by a
well-reasoned medical opinion based on a complete and accurate factual and medical history.
LEGAL PRECEDENT -- ISSUE 2
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.15 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.16
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.17 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.18
ANALYSIS -- ISSUE 2
The issue is whether appellant’s reconsideration request met at least one of the three
standards for obtaining a merit review of her case. Appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show how OWCP erroneously applied or interpreted it. Appellant did not advance a
relevant legal argument not previously considered by OWCP. Her argument pertained instead to
being misled about the hearing process. Appellant added that OWCP did not give consideration
to supportive medical evidence, but OWCP did review the medical evidence and found that
15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606.

17

Id. at § 10.607(a).

18

Id. at § 10.608.

7

Dr. Rice failed to provide any reasoned medical opinion on causal relationship. A claimant may
be entitled to a merit review by submitting evidence that constitutes relevant and pertinent new
evidence not previously considered by OWCP, but she submitted no evidence with her
reconsideration request.
Accordingly, the Board finds that appellant’s reconsideration request met none of the
standards for reopening her case. OWCP thus properly denied a merit review of her case
pursuant to 20 C.F.R. § 10.608. The Board will affirm OWCP’s February 27, 2013 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on February 27, 2012. The Board also
finds that OWCP properly denied her reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2013 and December 4, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 2, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

